Citation Nr: 0524403	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-13 736	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This appeal arises from an October 2002 rating decision of 
the Detroit, Michigan Regional Office (RO).

The Board notes that although the March 2004 statement of the 
case included the denial of the issue of entitlement to non-
service connected pension benefits, the veteran clearly 
indicated on her VA Form 9 that she was not pursuing a claim 
for pension benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  A low back disability was first manifest in 1991, more 
than four years after separation from service.

3.  The veteran does not currently suffer from a low back 
disability that is attributable to injury or disease in 
military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the November 1986 
separation physical examination are silent regarding the 
presence of a low back disability.

The veteran filed the instant claim of service connection for 
a low back disability in March 2002.  She indicated that a 
low back disability in the form of a ruptured disc was 
present in March 1991.  

A February 2002 statement from Todd Best, M.D., indicates 
that the veteran suffered from disorders to include low back 
pain that appeared to be coming from lumbar spondylosis.  

An October 1991 report from St. Joseph Mercy Hospital 
indicates that the veteran had been required to perform a lot 
of bending and lifting of stock at work.  After performing 
her job function in April 1991, she developed intense back 
pain.  In May 1991, the pain started to radiate down the left 
lower extremity with weakness and numbness.  Her past medical 
history was negative.  A laminectomy was performed for a 
herniated disc of L4.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that she currently suffers from a low 
back disability that is related to her military service.  She 
maintains that a proper physical examination could not be 
performed at the time of her separation from service as she 
was pregnant.  The evidence does not support this claim.

The service medical records do not include complaints, 
findings, or diagnoses of a low back disability.  In fact, on 
the November 1986 separation physical examination, the spine 
was clinically evaluated as normal.  The first manifestation 
of a low back disability is reflected in the October 1991 
report from St. Joseph Hospital.  This report of 
hospitalization indicated that the veteran had been required 
to perform a lot of bending and lifting stock at her 
employment.  She specifically denied any past medical history 
relative to the low back.  After performing her job function 
in April 1991, the veteran developed intense low back pain.  
A laminectomy for a herniated disc was performed in October 
1991.

Based on the above evidence, the Board finds that a low back 
disability was not manifest until four years after service.  
The herniated disc that was first diagnosed in October 1991 
was entirely unrelated to disease or injury during service.  
In fact, it must be stressed that the October1991 hospital 
report indicated that the veteran had denied having any prior 
low back history.  To the contrary, the herniated disc of the 
low back was initially manifest after the veteran had been 
performing lifting and bending functions at her job in the 
spring of 1991.  The evidence therefore demonstrates that the 
herniated disc in October 1991 was due to a post service work 
related intervening injury.  There is no medical evidence to 
the contrary.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current low back disability and her military service.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  In this case, there is simply no competent medical 
evidence that would establish a nexus between service and the 
eventual manifestation of a low back disability more than 
four years later.

The only evidence which would support the veteran's claim is 
found in her statements.  Case law dictates that lay 
individuals may not render medical nexus opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As a result, the Board 
will not place any significant probative weight on the 
veteran's lay evidence in relation to the etiology of her 
current low back disability. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2002 and January 2004 as well 
as a statement of the case in March 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
her claim.  The documents also informed her that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to her 
claim.  In this regard, all available private treatment 
records have been obtained.  The Board notes that Dr. Rapp 
indicated in January 2004 that no records were available for 
the veteran.  In addition, the veteran failed to appear for a 
July 2004 hearing before the Board.  The May 2004 notice 
letter to the veteran regarding the scheduling of her hearing 
indicated that if she failed to appear and a request for a 
postponement had not been received and granted (as is the 
situation here), then her case would be processed as though 
the request for a hearing had been withdrawn.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination is not 
necessary to fairly and fully decide the veteran's claim.  
See 38 C.F.R. § 3.159 (2004).  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in August 2002 prior to the initial unfavorable AOJ 
decision in October 2002.


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


